Citation Nr: 0714936	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-04 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected left ankle fracture, currently evaluated as 20 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include as secondary to a service-connected 
left ankle fracture.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder, to include as secondary to a 
service-connected left ankle fracture.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder, to include as secondary to a 
service-connected left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1953.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).

In September 2004, the veteran raised the issue of 
entitlement to service connection for a left toe disorder, to 
include as secondary to a service-connected left ankle 
fracture.  In February 2005, the veteran also raised the 
issue of entitlement to service connection for a bilateral 
thigh disorder, to include as secondary to a 
service-connected left ankle fracture.  These issues have not 
been developed for appellate review and are therefore 
referred to the RO for appropriate disposition.

The issues of entitlement to service connection for a left 
foot disorder, and entitlement to service connection for a 
left knee disorder are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.

The Board notes that in February 2004 the veteran raised the 
issue of whether there was clear and unmistakable error (CUE) 
in a previous rating decision that denied service connection 
for a left hip disorder and a low back disorder.  However, 
this rating decision was subsumed by an April 1999 Board 
decision.  While the RO adjudicated this issue in September 
2004, a motion for revision of a Board decision based on CUE 
must be filed directly with the Board.  Until a properly 
filed motion has been received, the Board does not have 
jurisdiction of this issue.  Accordingly, if the veteran 
wishes to file a motion for revision of the April 1999 Board 
decision based on CUE, he should file a properly pleaded 
motion at the following address: Director, Management and 
Administration (01E), Board of Veterans' Appeals, 810 Vermont 
Avenue, N.W., Washington, DC 20420.


FINDINGS OF FACT

1.  The veteran's left ankle fracture is manifested by marked 
limitation of motion, pain, and instability.

2.  An April 1999 Board decision denied the veteran's claims 
of entitlement to service connection for a right knee 
disorder, a back disorder, and a hip disorder, to include as 
secondary to a service-connected left ankle disorder.

3.  Evidence associated with the claims file since the April 
1999 Board decision does not raise a reasonable possibility 
of substantiating the issues of entitlement to service 
connection for a right knee disorder, a back disorder, and a 
hip disorder, to include as secondary to a service-connected 
left ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left ankle fracture have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5271 (2006).

2.  The evidence received since the April 1999 Board decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left ankle 
fracture is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The evidence received since the April 1999 Board decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left ankle 
fracture is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2006).

4.  The evidence received since the April 1999 Board decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a bilateral hip 
disorder, to include as secondary to a service-connected left 
ankle fracture is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an increased rating 
and new and material evidence, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in June 2004 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in July 
2006.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard and 
with regard to the duty to assist the veteran with his claim 
for an increased evaluation for a service-connected left 
ankle fracture, the veteran's service medical records and VA 
medical treatment records have been associated with the 
claims file.  VA examinations were provided to the veteran in 
connection with his claims.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  The veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A(b).  As 
the veteran has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence.  Thus, VA's duty to assist has been 
fulfilled.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Increased Rating for a Left Ankle Fracture

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58.

Service connection for a fracture, left ankle, was granted by 
a March 1974 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
effective October 16, 1973.  A February 1991 rating decision 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, effective November 29, 1990.  An 
October 1998 rating decision assigned a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271, effective May 
28, 1997.

In a July 2004 VA feet and joints examination report, the 
veteran complained of left ankle pain and instability which 
caused him to fall, on average, 2 to 4 times per year.  On 
physical examination, the veteran walked slowly with a cane 
and the report noted a slight limp to his left.  There was 
obvious muscle wasting of his thigh and calf area and an 
enlargement in the ankle area.  The veteran was unable to 
walk on his heels.  There was no evidence of effusion of the 
ankles.  The veteran's left ankle range of motion was to 30 
degrees of plantar flexion and 10 degrees of dorsiflexion.  
On 10 repetitions of motion, there was no evidence of pain, 
moderate fatigability, moderate loss of coordination, but 
slight loss of range of motion.  Babinski could not be 
elicited in the left foot.  The veteran walked without the 
capability of pushing off with his left foot but used his 
cane in his right hand when ambulating.  On x-ray examination 
of the veteran's left ankle, a small plantar calcaneal spur 
was present as well as some small densities distal to the 
lateral malleolus, likely chronic, old chip fractures.

The medical evidence of record shows that the veteran' left 
ankle fracture is manifested by marked limitation of motion, 
pain, and instability.  The Schedule provides that assignment 
of a 20 percent rating for limitation of motion of the ankle 
is warranted for marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  A 20 percent evaluation is the 
maximum rating for this disorder under the provisions of 
Diagnostic Code 5271.  Accordingly, a higher rating is not 
possible under this diagnostic code.

The Board has considered rating the veteran's service-
connected left ankle fracture under all appropriate 
diagnostic codes.  The only diagnostic code which provides 
for ratings in excess of 20 percent is Diagnostic Code 5270 
which contemplates ankylosis of the ankle.  38 C.F.R. § 
4.71a, Diagnostic Code 5270.  However, as the evidence of 
record does not demonstrate that the veteran has ankylosis of 
the left ankle, a rating under Diagnostic Code 5270 is not 
warranted.  Accordingly, a rating in excess of 20 percent is 
not warranted for the veteran's service-connected left ankle 
fracture.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2006).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected left ankle 
fracture, and the reported manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected left ankle fracture.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



New and Material Claims

A Board decision dated in April 1999 denied the veteran's 
claims of entitlement to service connection for a right knee 
disorder, a back disorder, and a hip disorder, to include as 
secondary to a service-connected left ankle disorder, on the 
basis that the evidence did not show that these disorders 
were related to military service or to a service-connected 
disability.  The relevant evidence of record at the time of 
the April 1999 Board decision consisted of the veteran's 
service medical records, VA medical examination reports dated 
in November 1973, July 1997, and June 1998, VA outpatient 
medical reports dated from September 1996 to December 1998, 
and the transcript of an April 1998 RO hearing.
 
A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In February 2004, a claim to reopen the issues of entitlement 
to service connection for a low back disorder, a right knee 
disorder, and a hip disorder, to include as secondary to a 
service-connected left ankle disorder was received.  Relevant 
evidence of record received since the April 1999 Board 
decision includes a November 1999 VA outpatient medical 
report, a February 2000 VA joints medical examination report, 
VA outpatient medical reports dated from August 2000 to July 
2003, a July 2004 VA feet and joints examination report, 
statements from the veteran's son, daughters, and 
daughter-in-law, dated in January 2005 and February 2005, a 
February 2006 VA medical opinion letter, and a March 2006 
statement from the veteran.  All of the evidence received 
since the April 1999 Board decision is "new" in that it was 
not of record at the time of the April 1999 Board decision.

However, none of the evidence received since the April 1999 
Board decision is "material" because it does not provide 
medical evidence which relates any of the veteran's claimed 
disorders to military service or to a service-connected 
disability.  The VA outpatient medical reports and the 
February 2000 VA joints examination report do not discuss 
whether the veteran's disorders are related to military 
service or to a service-connected disability.  The statements 
from the veteran, his son, his daughters, and his 
daughter-in-law, are not sufficient to prove that the 
veteran's claimed disorders are related to military service 
or to a service-connected disability, as they are not 
physicians.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
July 2004 VA feet and joints examination report opined that 
the veteran's right knee and low back disorder were related 
to his left foot drop, his bilateral hip disorder was related 
to his low back disorder, and his left ankle fracture was 
"less than likely the cause for the left foot drop."  The 
February 2006 VA medical opinion letter stated that "there 
is no provable relation between the initial ankle injury and 
any arthritis of the back, hips, or knees."

Accordingly, this evidence does not raise a reasonable 
possibility of substantiating the veteran's claims, and 
therefore, it does not constitute new and material evidence 
sufficient to reopen the veteran's claims of entitlement to 
service connection for a low back disorder, a right knee 
disorder, and a hip disorder, to include as secondary to a 
service-connected left ankle disorder.  As new and material 
evidence to reopen the finally disallowed claims has not been 
submitted, the benefit of the doubt doctrine is not for 
application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

An increased evaluation in excess of 20 percent for a 
service-connected left ankle fracture is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a low back disorder, to include as secondary 
to a service-connected left ankle fracture, is denied.


New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a right knee disorder, to include as secondary 
to a service-connected left ankle fracture, is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral hip disorder, to include as 
secondary to a service-connected left ankle fracture, is 
denied.


REMAND

A September 2004 rating denied entitlement to service 
connection for a left foot disorder and entitlement to 
service connection for a left knee disorder.  Also in 
September 2004, the veteran submitted a notice of 
disagreement with the September 2004 rating decision.

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a statement of the case as to 
the issues of entitlement to service connection for a left 
foot disorder, and entitlement to service connection for a 
left knee disorder.  38 C.F.R. § 19.26 (2006).  The Board is, 
therefore, obligated to remand these issues.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case 
and notification of the veteran's 
appellate rights on the issues of 
entitlement to service connection for a 
left foot disorder, and entitlement to 
service connection for a left knee 
disorder.  See 38 C.F.R. §§ 19.29, 19.30 
(2006).  The veteran and his 
representative are reminded that to vest 
jurisdiction over these issues with the 
Board, a timely substantive appeal to the 
September 2004 rating decision must be 
filed.  38 C.F.R. § 20.202 (2006).  If 
the veteran perfects the appeal as to 
these issues, the case must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


